 


109 HR 5358 RH: Science and Mathematics Education for Competitiveness Act
U.S. House of Representatives
2006-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 293 
109th CONGRESS 2d Session 
H. R. 5358 
[Report No. 109-524] 
IN THE HOUSE OF REPRESENTATIVES 
 
May 11, 2006 
Mr. Schwarz of Michigan (for himself, Mr. Boehlert, Mr. Smith of Texas, Mr. Calvert, Mr. Ehlers, Mrs. Biggert, Mr. Inglis of South Carolina, and Mr. McCaul of Texas) introduced the following bill; which was referred to the Committee on Science 
 

June 22, 2006
Additional sponsors: Mr. Gilchrest, Mr. McGovern, Mr. Al Green of Texas, Ms. Jackson-Lee of Texas, Mr. Bonner, Mr. Gordon, Mr. Reichert, Mr. Wynn, Mr. Bartlett of Maryland, Ms. Hooley, Mr. Lipinski, Mr. Miller of North Carolina, Mr. Honda, Ms. Eddie Bernice Johnson of Texas, Mr. Baird, Mr. Johnson of Illinois, Mr. Davis of Tennessee, Mr. Costa, Ms. Matsui, Mr. Melancon, Mr. Sherman, Mr. Price of North Carolina, Mr. Hall, Mr. Gutknecht, and Mr. Mario Diaz-Balart of Florida


June 22, 2006
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic
For text of introduced bill, see copy of bill as introduced on May 11, 2006
 
A BILL 
To authorize programs relating to science, mathematics, engineering, and technology education at the National Science Foundation and the Department of Energy Office of Science, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Science and Mathematics Education for Competitiveness Act. 
2.FindingsCongress finds the following: 
(1)The National Science Foundation has made significant and valuable contributions to the improvement of K-12 and undergraduate science, technology, engineering, and mathematics education throughout its 56 year history. 
(2)The National Science Foundation shall continue to carry out the functions described in section 3 of the National Science Foundation Act of 1950 (42 U.S.C. 1862). 
3.Robert Noyce Teacher Scholarship ProgramSection 10 of the National Science Foundation Authorization Act of 2002 (42 U.S.C. 1862n–1) is amended— 
(1)by inserting Teacher after Noyce in the section heading and each place it appears in the text; 
(2)in subsection (a)(1)— 
(A)by striking to provide scholarships, stipends, and programming designed; and 
(B)by inserting and to provide scholarships and stipends to students participating in the program after science teachers; 
(3)in subsection (a)(3)(A)— 
(A)by striking encourage top college juniors and seniors and inserting recruit and prepare undergraduate students; and 
(B)by inserting qualified as after to become; 
(4)in subsection (a)(3)(A)(ii)— 
(A)by striking programs to help scholarship recipients and inserting academic courses and early field teaching experiences designed to prepare students participating in the program; 
(B)by striking programs that will result in and inserting such preparation as is necessary to meet requirements for; and 
(C)by striking licensing; and and inserting licensing;; 
(5)in subsection (a)(3)(A)(iii)— 
(A)by striking scholarship recipients and inserting students participating in the program; 
(B)by striking enable the recipients and inserting enable the students; and 
(C)by striking ; or and inserting ; and; 
(6)in subsection (a)(3)(A) by inserting at the end the following new clause: 
 
(iv)providing summer internships for freshman and sophomore students participating in the program; or; 
(7)in subsection (a)(3)(B)— 
(A)by striking encourage and inserting recruit and prepare; and 
(B)by inserting qualified as after to become; 
(8)by amending clause (ii) of subsection (a)(3)(B) to read as follows: 
 
(ii)offering academic courses and field teaching experiences designed to prepare stipend recipients to teach in elementary schools and secondary schools, including such preparation as necessary to meet requirements for teacher certification or licensing;; 
(9)in subsection (a) by inserting at the end the following new paragraph: 
 
(4)Eligibility requirementTo be eligible for an award under this section, an institution of higher education (or consortia of such institutions) shall ensure that specific faculty members and staff from the institution’s mathematics, science, or engineering departments and specific education faculty are designated to carry out the development and implementation of the program. An institution of higher education may also include teacher leaders to participate in developing the pedagogical content of the program and to supervise students participating in the program in their field teaching experiences. No institution of higher education shall be eligible for an award unless faculty from the institution’s mathematics, science, or engineering departments are active participants in the program.; 
(10)in subsection (b)(1)(A)— 
(A)by striking scholarship or stipend; 
(B)by inserting and summer internships after number of scholarships; and 
(C)by inserting the type of activities proposed for the recruitment of students to the program, after intends to award,; 
(11)in subsection (b)(1)(B)— 
(A)by striking scholarship or stipend; and 
(B)by striking ; and and inserting , which may include a description of any existing programs at the applicant’s institution that are targeted to the education of science and mathematics teachers and the number of teachers graduated annually from such programs;; 
(12)in subsection (b)(1), by striking subparagraph (C) and inserting the following: 
 
(C)a description of the academic courses and field teaching experiences required under subsection (a)(3)(A)(ii) and (B)(ii), including— 
(i)a description of the undergraduate program that will enable a student to graduate in 4 years with a major in mathematics, science, or engineering and to obtain teacher certification or licensing; 
(ii)a description of the field teaching experiences proposed; and 
(iii)evidence of agreements between the applicant and the schools or school districts that are identified as the locations at which field teaching experiences will occur;  
(D)a description of the programs required under subsection (a)(3)(A)(iii) and (B)(iii), including activities to assist new teachers in fulfilling their service requirements under this section; and 
(E)an identification of the applicant’s mathematics, science, or engineering faculty and its education faculty who will carry out the development and implementation of the program as required under subsection (a)(4).; 
(13)in subsection (b)(2)— 
(A)by redesignating subparagraphs (B), (C), (D), and (E) as subparagraphs (C), (D), (E) and (F), respectively; and 
(B)by inserting after subparagraph (A) a new subparagraph as follows: 
 
(B)the extent to which the applicant’s mathematics, science, or engineering faculty and its education faculty have worked or will work collaboratively to design new or revised curricula that recognizes the specialized pedagogy required to teach mathematics and science effectively in elementary and secondary schools;; 
(14)in subsection (c)(3)— 
(A)by striking $7,500 and inserting $10,000; and 
(B)by striking of scholarship support and inserting of scholarship support, unless the Director establishes a policy by which part-time students may receive additional years of support; 
(15)in subsection (c)(4)— 
(A)by inserting , with a maximum service requirement of 4 years after was received; and 
(B)by striking Service required under this paragraph shall be performed in a high-need local educational agency.; 
(16)in subsection (c), by adding at the end a new paragraph as follows: 
 
(5)ExceptionThe period of service obligation under paragraph (4) is reduced by 1 year for scholarship recipients whose service is performed in a high-need local educational agency.; 
(17)in subsection (d)(1), by striking to receive certification or licensing to teach and inserting established under subsection (a)(3)(B); 
(18)in subsection (d)(2), by inserting and professional achievement after academic merit; 
(19)in subsection (d)(3), by striking 1 year and inserting 16 months; 
(20)in subsection (d)(4), by striking for each year a stipend was received; 
(21)in subsection (g)(2)(A)— 
(A)by striking Treasurer of the United States, and inserting Treasurer of the United States.; and 
(B)by striking multiplied by 2. 
(22)in subsection (i)(3), by inserting or had a career in after is working in; and 
(23)by adding at the end the following: 
 
(j)Science and mathematics scholarship gift fundIn accordance with section 11(f) of the National Science Foundation Act of 1950, the Director is authorized to accept donations from the private sector to support scholarships, stipends, or internships associated with programs under this section. 
(k)Assessment of teacher retentionNot later than 4 years after the date of enactment of this subsection, the Director shall transmit to Congress a report on the effectiveness of the program carried out under this section regarding the retention of participants in the teaching profession beyond the service obligation required under this section. 
(l)Authorization of AppropriationsExcept as provided in subsection (m), there are authorized to be appropriated to the Director for the Robert Noyce Teacher Scholarship Program— 
(1)$50,000,000 for fiscal year 2007, of which at least $7,500,000 shall be used for capacity building activities described in subsection (a)(3)(A)(ii) and (iii) and (B)(ii) and (iii); 
(2)$70,000,000 for fiscal year 2008, of which at least $10,500,000 shall be used for capacity building activities described in subsection (a)(3)(A)(ii) and (iii) and (B)(ii) and (iii); 
(3)$90,000,000 for fiscal year 2009, of which at least $13,500,000 shall be used for capacity building activities described in subsection (a)(3)(A)(ii) and (iii) and (B)(ii) and (iii); 
(4)$110,000,000 for fiscal year 2010, of which at least $16,500,000 shall be used for capacity building activities described in subsection (a)(3)(A)(ii) and (iii) and (B)(ii) and (iii); and 
(5)$130,000,000 for fiscal year 2011, of which at least $19,500,000 shall be used for capacity building activities described in subsection (a)(3)(A)(ii) and (iii) and (B)(ii) and (iii). 
(m)ExceptionFor any fiscal year for which the funding allocated for activities under this section is less than $50,000,000, the amount of funding available for capacity building activities described in paragraphs (1) through (5) of subsection (l) shall not exceed 15 percent of the allocated funds.. 
4.School and university partnerships for science and mathematics education 
(a)In generalSection 9 of the National Science Foundation Authorization Act of 2002 (42 U.S.C. 1862n) is amended— 
(1)in the section heading by striking MATHEMATICS AND SCIENCE EDUCATION PARTNERSHIPS and inserting SCHOOL AND UNIVERSITY PARTNERSHIPS FOR SCIENCE AND MATHEMATICS EDUCATION;  
(2)in subsection (a)(2)— 
(A)by striking (A); 
(B)by striking subparagraph (B); 
(C)by inserting , through 1 or more of its departments in science, mathematics, or engineering, after institution of higher education; and 
(D)by striking a State educational agency and inserting “education faculty from the participating institution or institutions of higher education, a State educational agency,”;  
(3)in subsection (a)(3)(B) by— 
(A)inserting content-specific before professional development programs; 
(B)inserting which are before designed; and 
(C)inserting and which may include teacher training activities to prepare science and mathematics teachers to teach Advanced Placement and International Baccalaureate science and mathematics courses after and science teachers; 
(4)in subsection (a)(3)(C) by inserting and laboratory experiences after technology and by inserting and laboratory after provide technical; 
(5)in subsection (a)(3)(E) by striking master teachers and inserting teacher leaders; 
(6)in subsection (a)(3)(I) by inserting including model induction programs for teachers in their first 2 years of teaching, after and science,; 
(7)in subsection (a)(3)(K) by striking developing and offering mathematics or science enrichment programs for students, including after-school and summer programs; and inserting developing educational programs and materials for use in and conducting mathematics or science enrichment programs for students, including after-school programs and summer camps for students described in subsection (b)(2)(G);; 
(8)in subsection (a)(4) by striking master teachers and inserting teacher leaders in the paragraph heading and each place it appears in the text; 
(9)in subsection (a) by inserting at the end the following: 
 
(8)Master’s degree programsActivities carried out in accordance with paragraph (3)(B) shall include the development and offering of master’s degree programs for in-service mathematics and science teachers that will strengthen their subject area knowledge and pedagogical skills. Grants provided under this section may be used to develop and implement courses of instruction for the master’s degree programs, which may involve online learning, and develop related educational materials. 
(9)Mentors for advanced placement courses teachers and studentsPartnerships carrying out activities to prepare science and mathematics teachers to teach Advanced Placement and International Baccalaureate science and mathematics courses in accordance with paragraph (3)(B) shall encourage companies employing scientists, mathematicians, or engineers to provide mentors to teachers and students and provide for the coordination of such mentoring activities. 
(10)InventivenessActivities carried out in accordance with paragraph (3)(H) may include the development and dissemination of curriculum tools that will help foster inventiveness and innovation.; 
(10)in subsection (b)(2) by redesignating subparagraphs (E) and (F) as subparagraphs (F) and (G), respectively, and inserting after subparagraph (D) the following new subparagraph: 
 
(E)the extent to which the evaluation described in paragraph (1)(E) will be independent and based on objective measures;; 
(11)in subsection (b)(3)(A) by striking and at the end; 
(12)in subsection (b)(3) by redesignating subparagraph (B) as subparagraph (C) and inserting after subparagraph (A) the following new subparagraph: 
 
(B)give priority to applications that include teacher training activities as the main focus of the proposal; and; 
(13)in subsection (b) by inserting at the end the following: 
 
(4) Minimum and maximum grant sizeA grant awarded under this section shall be not less than $75,000 or greater than $2,000,000 for any fiscal year.; 
(14)in subsection (c)— 
(A)by striking paragraph (2); 
(B)by redesignating paragraphs (3), (4), and (5) as paragraphs (4), (5), and (6), respectively; and 
(C)by inserting after paragraph (1) the following new paragraphs: 
 
(2)Report on model projectsThe Director shall determine which completed projects funded through the program under this section should be seen as models to be replicated on a more expansive basis at the State or national levels. Not later than 1 year after the date of enactment of this paragraph, the Director shall transmit a report describing the results of this study to the Committee on Science and the Committee on Education and the Workforce of the House of Representatives and to the Committee on Commerce, Science, and Transportation and the Committee on Health, Education, Labor, and Pensions of the Senate. 
(3)Report on evaluationsNot later than 4 years after the date of enactment of this paragraph, the Director shall transmit a report summarizing the evaluations required under subsection (b)(1)(E) of grants received under this program and describing any changes to the program recommended as a result of these evaluations to the Committee on Science and the Committee on Education and the Workforce of the House of Representatives and to the Committee on Commerce, Science, and Transportation and the Committee on Health, Education, Labor, and Pensions of the Senate. Such report shall be made widely available to the public.; and 
(15)by adding at the end the following new subsection: 
 
(d)DefinitionIn this section, the term mathematics and science teacher means a mathematics, science, or technology teacher at the elementary school or secondary school level.. 
(b)DefinitionsSection 4 of the National Science Foundation Authorization Act of 2002 (42 U.S.C. 1862n note) is amended— 
(1)by amending paragraph (6) to read as follows: 
 
(6)Eligible nonprofit organizationThe term eligible nonprofit organization means a nonprofit organization, such as a museum or science center, involved in the preparation, training, or certification of science and mathematics teachers.;  
(2)by amending paragraph (8) to read as follows: 
 
(8)High-need local educational agencyThe term high-need local educational agency means a local educational agency that— 
(A)is receiving grants under title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq) as a result of having within its jurisdiction concentrations of children from low income families; and 
(B)is experiencing a shortage of highly qualified teachers, as defined in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801), in the fields of science, mathematics, or engineering.; and 
(3)in paragraph (11) by striking master teacher and inserting teacher leader in the paragraph heading and in the text, and by striking master teachers and inserting teacher leaders . 
(c)Authorization of appropriationsThere are authorized to be appropriated to the Director of the National Science Foundation for the School and University Partnerships for Science and Mathematics Education program— 
(1)$63,000,000 for fiscal year 2007; 
(2)$73,000,000 for fiscal year 2008; 
(3)$83,000,000 for fiscal year 2009; 
(4)$93,000,000 for fiscal year 2010; and 
(5)$103,000,000 for fiscal year 2011. 
5.Science, technology, engineering, and mathematics talent expansion program 
(a)AmendmentsSection 8(7) of the National Science Foundation Authorization Act of 2002 is amended— 
(1)in subparagraph (A) by striking competitive, merit-based and all that follows through in recent years and inserting  
competitive, merit-reviewed multiyear grants for eligible applicants to improve undergraduate education in science, mathematics, engineering and technology through— 
(i)the creation of programs to increase the number of students studying toward and completing associate’s or bachelor’s degrees in science, mathematics, engineering and technology, particularly in fields that have faced declining enrollment in recent years; and 
(ii)the creation of centers to develop undergraduate curriculum, teaching methods for undergraduate courses, and methods to better train professors and teaching assistants who teach undergraduate courses to increase the number of students completing undergraduate courses in science, mathematics, technology, and engineering, including the number of nonmajors, and to improve student academic achievement in those courses. 
Grants made under clause (ii) shall be awarded jointly through the Education and Human Resources Directorate and at least 1 research directorate of the Foundation; 
(2)in subparagraph (B) by striking under this paragraph and inserting under subparagraph (A)(i);  
(3)in subparagraph (C)— 
(A)by inserting (i) before The types of; 
(B)by redesignating clauses (i) through (vi) as subclauses (I) through (VI), respectively; 
(C)by striking under this paragraph and inserting under subparagraph (A)(i); and 
(D)by adding at the end the following new clause: 
 
(ii)The types of activities the Foundation may support under subparagraph (A)(ii) include— 
(I)creating model curricula and laboratory programs; 
(II)developing and demonstrating research-based instructional methods and technologies; 
(III)developing methods to train graduate students and faculty to be more effective teachers of undergraduates; 
(IV)conducting programs to disseminate curricula, instructional methods, or training methods to faculty at the grantee institutions and at other institutions; 
(V)conducting assessments of the effectiveness of the Center at accomplishing the goals described in subparagraph (A)(ii); and 
(VI)conducting any other activities the Director determines will accomplish the goals described in subparagraph (A)(ii).; 
(4)in subparagraph (D)(i), by striking under this paragraph and inserting under subparagraph (A)(i); 
(5)in subparagraph (D)(ii), by striking under this paragraph and inserting under subparagraph (A)(i); 
(6)after subparagraph (D)(iii), by adding the following new clause: 
 
(iv)A grant under subparagraph (A)(ii) shall be awarded for 5 years, and the Director may extend such a grant for up to 2 additional 3 year periods.; 
(7)in subparagraph (E), by striking under this paragraph both places it appears and inserting under subparagraph (A)(i); 
(8)by redesignating subparagraph (F) as subparagraph (J); and 
(9)by inserting after subparagraph (E) the following new subparagraphs:  
 
(F)Grants awarded under subparagraph (A)(ii) shall be carried out by a department or departments of science, mathematics, or engineering at institutions of higher education (or a consortia thereof), which may partner with education faculty. Applications for awards under subparagraph (A)(ii) shall be submitted to the Director at such time, in such manner, and containing such information as the Director may require. At a minimum, the application shall include— 
(i)a description of the activities to be carried out by the Center; 
(ii)a plan for disseminating programs related to the activities carried out by the Center to faculty at the grantee institution and at other institutions; 
(iii)an estimate of the number of faculty, graduate students (if any), and undergraduate students who will be affected by the activities carried out by the Center; and 
(iv)a plan for assessing the effectiveness of the Center at accomplishing the goals described in subparagraph (A)(ii). 
(G)in evaluating the applications submitted under subparagraph (F), the Director shall consider, at a minimum— 
(i)the ability of the applicant to effectively carry out the proposed activities, including the dissemination activities described in subparagraph (C)(ii)(IV); and 
(ii)the extent to which the faculty, staff, and administrators of the applicant institution are committed to improving undergraduate science, mathematics, and engineering education. 
(H)In awarding grants under subparagraph (A)(ii), the Director shall endeavor to ensure that a wide variety of science, mathematics, and engineering fields and types of institutions of higher education, including 2-year colleges, are covered, and that— 
(i)at least 1 Center is housed at a Doctoral/Research University as defined by the Carnegie Foundation for the Advancement of Teaching; and 
(ii)at least 1 Center is focused on improving undergraduate education in an interdisciplinary area. 
(I)The Director shall convene an annual meeting of the awardees under this paragraph to foster collaboration and to disseminate the results of the Centers and the other activities funded under this paragraph.. 
(b)Report on data collectionNot later than 180 days after the date of enactment of this Act, the Director shall transmit to Congress a report on how the Director is determining whether current grant recipients in the Science, Technology, Engineering, and Mathematics Talent Expansion Program are making satisfactory progress as required by section 8(7)(D)(ii) of the National Science Foundation Authorization Act of 2002 and what funding actions have been taken as a result of the Director’s determinations. 
(c)Authorization of appropriationsThere are authorized to be appropriated to the Director of the National Science Foundation for the program described in section 8(7) of the National Science Foundation Authorization Act of 2002— 
(1)$44,000,000 for fiscal year 2007, of which $4,000,000 shall be for the grants described in subparagraph (A)(ii); 
(2)$55,000,000 for fiscal year 2008, of which $10,000,000 shall be for the grants described in subparagraph (A)(ii); 
(3)$60,000,000 for fiscal year 2009, of which $10,000,000 shall be for the grants described in subparagraph (A)(ii); 
(4)$60,000,000 for fiscal year 2010, of which $10,000,000 shall be for the grants described in subparagraph (A)(ii); and 
(5)$60,000,000 for fiscal year 2011, of which $10,000,000 shall be for the grants described in subparagraph (A)(ii). 
6.Integrative Graduate Education and Research Traineeship program 
(a)FundingFor each of the fiscal years 2007 through 2011, the Director of the National Science Foundation shall allocate at least 1.5 percent of funds appropriated for Research and Related Activities to the Integrative Graduate Education and Research Traineeship program. 
(b)CoordinationThe Director shall coordinate with Federal departments and agencies, as appropriate, to expand the interdisciplinary nature of the Integrative Graduate Education and Research Traineeship program. 
(c)Authority To Accept Funds From Other AgenciesThe Director is authorized to accept funds from other Federal departments and agencies to carry out the Integrative Graduate Education and Research Traineeship program. 
7.Centers for Research on Learning and Education ImprovementThe Director of the National Science Foundation shall continue to carry out the program of Centers for Research on Learning and Education Improvement as established in section 11 of the National Science Foundation Authorization Act of 2002 (42 U.S.C. 1862n–2). 
8.Undergraduate education programsThe Director of the National Science Foundation shall continue to carry out programs in undergraduate education, including those authorized in section 17 of the National Science Foundation Authorization Act of 2002 (42 U.S.C. 1862n–6). Funding for these programs shall increase as funding for the National Science Foundation grows. 
9.Evaluation of professional science mastersNot earlier than 1 year after the date of enactment of this Act, the Director of the National Science Foundation shall enter into an agreement with an appropriate party to assess the impact of the Professional Science Master’s (PSM) degree at a variety of institutions, including the extent to which the degree is interdisciplinary and targeted to emerging fields, such as services sciences, the ability of graduates to obtain employment in industry relative to those who receive traditional science master’s degrees, salary ranges for graduates relative to traditional science masters graduates, the extent to which the degree is terminal or graduates go on to continue their education, and the success of the degree in attracting traditionally underrepresented populations, including women and minorities. The results of such study, together with any recommendations for Federal support for Professional Science Master’s programs, shall be transmitted to the Congress not later than 3 years after the date of enactment of this Act. 
10.Report on broader impacts criterionNot later than 1 year after the date of enactment of this Act, the Director of the National Science Foundation shall transmit to Congress a report on the impact of the broader impacts grant criterion used by the National Science Foundation. The report shall–— 
(1)identify the criteria that each division and directorate of the Foundation uses to evaluate the broader impacts aspects of research proposals; 
(2)provide a breakdown of the types of activities by division that awardees have proposed to carry out to meet the broader impacts criterion; 
(3)provide any evaluations performed by the National Science Foundation to assess the degree to which the broader impacts aspects of research proposals were carried out and how effective they have been at meeting the goals described in the research proposals; 
(4)describe what national goals, such as improving undergraduate science, mathematics, and engineering education, improving K-12 science and mathematics education, promoting university-industry collaboration and technology transfer, and broadening participation of underrepresented groups, the broader impacts criterion is best suited to promote; and 
(5)describe what steps the National Science Foundation is taking and should take to use the broader impacts criterion to improve undergraduate science, mathematics, and engineering education. 
11.Study on laboratory equipment donations for schoolsNot later than 2 years after the date of enactment of this Act, the Director of the National Science Foundation shall transmit a report to the Congress examining the extent to which institutions of higher education are donating used laboratory equipment to elementary and secondary schools. The Director, in consultation with the Secretary of Education, shall survey institutions of higher education to determine— 
(1)how often, how much, and what type of equipment is donated; 
(2)what criteria or guidelines the institutions are using to determine what types of equipment can be donated, what condition the equipment should be in, and which schools receive the equipment; 
(3)whether the institutions provide any support to, or follow-up with the schools; and 
(4)how appropriate donations can be encouraged. 
12.Assessments of National Science Foundation education programsIn conducting assessments of National Science Foundation education programs, the Director shall use assessment methods that allow Foundation programs to be compared to education programs supported by other Federal agencies. 
13.Education programs at the Department of Energy 
(a)Authorization of Education ProgramsThe Secretary of Energy, acting through the Office of Science, shall carry out education programs and activities in fields related to the Office of Science’s mission, which may include awarding scholarships or fellowships for study and research, providing research experiences at National Laboratories for undergraduates, and operating summer institutes to improve the content knowledge of science and mathematics teachers. 
(b)Inventory and Evaluation 
(1)ReportNot later than 1 year after the date of enactment of this Act, the Secretary of Energy shall transmit a report to the Congress which shall contain— 
(A)an inventory of existing education programs and activities at the Department and at the National Laboratories, which shall include a description of each education program or activity supported by the Department or the National Laboratories, a description of the intended beneficiaries, and the amount of Federal funding used to support it; and 
(B)a schedule for conducting independent evaluations of the education programs and activities identified under subparagraph (A) to assess the impact of such programs and activities on the intended beneficiaries and the larger mission of the Office of Science that shall result in all evaluations of the programs being completed not later than 4 years after the date of enactment of this Act. 
(2)Implementation of scheduleThe Secretary shall implement the schedule provided under paragraph (1)(B) and shall transmit each evaluation to the Congress as it is completed, along with a description of any actions the Secretary intends to take as a result of the evaluation. 
(c)National LaboratoriesThe Secretary shall include the conduct of education programs at the National Laboratories and the results of any evaluations of such programs as a factor in the annual setting of the performance and other incentive fees for a National Laboratories management and operations contractor. 
14.DefinitionsIn this Act— 
(1)the term institution of higher education has the meaning given such term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)); and 
(2)the term National Laboratory has the meaning given the term nonmilitary energy laboratory in section 903(3) of the Energy Policy Act of 2005 (42 U.S.C. 16182(3)). 
 
 
June 22, 2006 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
